     Case 8:18-cv-01674-JLS-JDE Document 13 Filed 12/04/18 Page 1 of 3 Page ID #:95




 1   Pritish Vora
 2   27758 Santa Marg. Pkwy #530                        20f ~ DEC -4 ~H 3= 32
                                                        Cl~E~~ €~.~. ~'~ t~~~lF~i' CURT
 3   Mission Viejo, CA 92691
                                                             S,"li~;^.-n    ~i~~~~ 4
                                                                   ra j=~1 +~i r~ -'Y

 4 (949)292-8359                                        ~Y~.           _._.~.___
 5 Plaintiff in Pro Per
 6
 7

 8
 9                        UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA

11
                                                 Case No.: 8:18-cv-01674-JLS (JDEx)
12 Pritish Vora,
13              Plaintiff,                      STIPULATION OF DISMISSAL

14         vs.

15   LVNV FUNDING, LLC et al.,

16                  Defendant(s).

17
18         COMES NOW, Plaintiff, Pritish Vora, by way of Pro Se, and Defendant
19   LVNV FUNDING, LLC and RESURGENT CAPITAL SERVICES, LF
20 ("Defendants"), by way of counsel, (collectively, the "Parties"), hereby file with
21 the HONORABLE COURT the STIPULATION OF DISMISSAL. The parties
22 finalized the settlement on November 30, 2018 in the above-captioned matter.
23        Based on the foregoing, and pursuant to F.R.C.P. Rule 41(a)(1)(A)(ii), thf
24   Parties hereby stipulate that this action be dismissed with prejudice against
25   Defendants, with each party to bear its own fees and costs.
26         Respectfully submitted on this day of December 4, 2018.
27
28

                                    STIPULATION OF DISMISSAL

                                          Page 1 of 3
     Case 8:18-cv-01674-JLS-JDE Document 13 Filed 12/04/18 Page 2 of 3 Page ID #:96




1          Dated December 4, 2018
2
3                                        Pritish Vora
4
5                                        BY ,~`~~
 6                                       Plaintiff, Pro Se
 7
 8         Dated, December 4, 2018
 9
10                                       YU MOHANDESI LLP
11
                                              ~>~!~
12                                       By
13                                       Ben Mohandesi
14                                       Attorneys for Defendants
15                                       LVNV FUNDING, LLC and
16                                       RESURGENT CAPITAL SERVICES, LP
17
18
19
20
21
22
23
24
25
26
27
28

                                 STIPULATION OF DISMISSAL


                                       Page 2 of 3
     Case 8:18-cv-01674-JLS-JDE Document 13 Filed 12/04/18 Page 3 of 3 Page ID #:97



                                CERTIFICATE OF SERVICE
1
2           I certify that on December 4, 2018, I filed the foregoing with the clerk of
3
      court and a copy was sent via United States Postal Service first class mail to
4
5     party below.
6
7
8     YU MOHANDESI LLP

 9    B. Ben Mohandesi(SBN 214921)
10   (213) 377-5505; bmohandesi@yumollp.com
      Jordan S. Yu(SBN 227341)
11
     (213) 377-5502;jyu@yumollp.com
12    Tamar G. Ellyin(SBN 266860)
13   (213)418-9341 tellyin@yumollp.com
      633 West Fifth Street, Suite 2800
14    Los Angeles, CA 90071
15   (213) 377-5501 Facsimile
16
      Attorneys for Defendants
17    LVNV FUNDING, LLC and
18    RESURGENT CAPITAL SERVICES, LP

19
20
                                                         r~   .•
21
22
                                                    by Pritish Vora, Pro Se
23
24                                                 27758 Santa Marg. Pkwy #530
                                                    Mission Viejo, CA 92691
25
                                                   (949) 292-8359
26                                                  pvora2112@gmail.com
27
28

                                     STIPULATION OF DISMISSAL


                                           Page 3 of 3
